DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 22, drawn to the embodiment corresponding to Fig. 25 in the reply filed on 01/25/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the bilaterally symmetrical arrays from claims 1, 2 and 15 are not symmetrical and must be shown on Fig. 25 or the feature(s) canceled from the claims.  
a triggering component from claim 3 must be shown on Fig. 25  or the feature(s) canceled from the claim(s). 
a bag from claim 5 must be shown on Fig. 25  or the feature(s) canceled from the claim(s)
a clip or buckle from claim 11 must be shown on Fig. 25  or the feature(s) canceled from the claim(s).  
a switch from claim 12 must be shown on Fig. 25  or the feature(s) canceled from the claim(s).  
a button from claim 13 must be shown on Fig. 25  or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Specification
The abstract of the disclosure is objected to because the phrase “the invention are” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-3, 9, 15, 17 and 18 are objected to because of the following informalities:
Claims 1 and 2, line 2 “bilaterally symmetrical arrays” appears to be - - bilaterally arrays - - because Fig. 25 depict one side of male interlocking pieces and the other side of female interlocking pieces, therefore are not symmetrical.
In claim 2, line 2, “the form” should be - - a form - -.
In claim 3, line 5, “the pieces” should be - - the interlocking pieces - -.
In claim 9, line 2, “of one of” should be - - of a first of - -.
In claim 15, line 3, “bilaterally symmetrical arrays” appears to be - - bilaterally arrays - - because Fig. 25 depict one side of male interlocking pieces and the other side of female interlocking pieces, therefore are not symmetrical.
Claim 17 should be renumber Claim 16.

Claim 18 should be renumber Claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The invention of the fastener required by the claim limitations of claims 11-13 find no enabling support in the original disclosure to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the claimed fastener of claims 11-13. 
Claim 11 is related to a different embodiment corresponding to figures 21 and 23. The original disclosure provides no enabling disclosure that each of the features of these embodiments are combinable with Fig. 25.
Claim 12 is related to a different embodiment corresponding to figure 23. The original disclosure provides no enabling disclosure that each of the features of these embodiments are combinable with Fig. 25.
Claim 13 is related to a different embodiment corresponding to figure 23. The original disclosure provides no enabling disclosure that each of the features of these embodiments are combinable with Fig. 25.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deto et al. (US Patent No. 7,320,158).
Regarding claim 1, Deto et al. discloses a fastener for binding one or more articles, comprising: 
one or more bilaterally symmetrical arrays of interlocking pieces, wherein said interlocking pieces are joined to at least two different parts or areas of at least one article (clothing) to be fastened (see annotated Fig. 3 and Col. 1, lines 18-19); 
wherein each of said interlocking pieces is configured to interlock with at least one other of said interlocking pieces when brought within close proximity to such at least one other of said interlocking pieces (see annotated Fig. 3); 
wherein at least one of said interlocking pieces is magnetized (see annotated Fig. 3).  
Regarding claim 2, Deto et al. discloses, wherein said bilaterally symmetrical arrays are in the form of two zipper tracks (see annotated Fig. 3). 
Regarding claim 3, Deto et al. discloses, comprising a triggering component, connected at least one initially moving piece(s) comprised in said interlocking pieces, wherein said at least one initially moving piece(s) is configured to trigger a sequence of movement of the interlocking pieces, wherein the pieces interlock.  
claim 4, Deto et al. discloses, wherein said at least one article is a flexible article (see annotated Fig. 3).  
Regarding claim 5, Deto et al. discloses, wherein said at least one article is a bag (see Col. 7, lines 44-47). 
Regarding claim 6, Deto et al. discloses, wherein said at least one article is a garment (see Col. 7, lines 44-47).  
Regarding claim 7, Deto et al. discloses, wherein said at least one article is a plurality of fabric edges (see Col. 1, lines 37-43). 
Regarding claim 8, Deto et al. discloses, wherein each of said interlocking pieces is magnetized (see annotated Fig. 3). 
Regarding claim 9, Deto et al. discloses, wherein interlocking pieces of one of said zipper tracks comprises a first set of interlocking pieces that are joined to the at least one article (clothing) on sides of said first set of interlocking pieces comprising a negative dipole, and wherein interlocking pieces of a second of said zipper tracks comprises a second set of interlocking pieces that are joined to the at least one article (clothing) on sides of said second set of interlocking pieces comprising a positive dipole (see annotated Fig. 3 and Col. 1, lines 18-19).  


    PNG
    media_image1.png
    599
    559
    media_image1.png
    Greyscale


Regarding claim 10, Deto et al. discloses, wherein said article is configured to become tightened and fitted to an object held with said article upon fastening the fastener (see annotated Fig. 3).
Regarding claim 14, Deto et al. discloses, wherein each of said interlocking pieces comprises a streamlined outer profile (see annotated Fig. 3).  
Regarding claim 15, Deto et al. discloses, comprising the following steps: 
obtaining an article comprising a fastener (see annotated Fig. 3 and Col. 1, lines 18-19), comprising: 
one or more bilaterally symmetrical arrays of interlocking pieces, wherein said interlocking pieces are joined to at least two different parts or areas of at least one article to be fastened (see annotated Fig. 3 and Col. 1, lines 18-19); 

wherein at least one of said interlocking pieces is magnetized (see annotated Fig. 3); and 
causing said interlocking pieces to interlock (see annotated Fig. 3).  
Regarding claim 17, Deto et al. discloses, comprising the following additional step:  
reversing said interlocking (see annotated Fig. 3).  
Regarding claim 18, Deto et al. discloses, comprising the following additional step: 
reversing said interlocking by exerting a separating force (see annotated Fig. 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner